Filed 10/23/20 P. v. Bennett CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----

THE PEOPLE,

                   Plaintiff and Respondent,                                                 C091136

         v.                                                                     (Super. Ct. No. 19CF03446)

CHRISTIAN DAVID BENNETT,

                   Defendant and Appellant.



         Appointed counsel for defendant Christian David Bennett asked this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would
result in a disposition more favorable to defendant, we will affirm the judgment.
                                                             I
         Defendant was identified in a video showing him break into a car parked on the
victim’s driveway and attempt to use a garage door opener in the car to open the victim’s
garage. Defendant pleaded no contest to attempted residential burglary (Pen. Code,
§§ 664/459)1 in exchange for dismissal of a prior prison term enhancement allegation




1 Undesignated statutory references are to the Penal Code.


                                                             1
(§ 667.5, subd. (b)), and the trial court denied defendant’s subsequent motion to withdraw
the plea.
       At a consolidated sentencing hearing, the trial court sentenced defendant to the
upper term of three years for a second degree burglary conviction in a companion case
(case No. 18CF00660), and eight months (one-third the middle term) for the attempted
burglary offense in this case. The trial court applied all presentence credits to case
No. 18CF00660 and ordered defendant to pay various fines and fees. Defendant
requested, but did not obtain, a certificate of probable cause.
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.


                                                      /S/
                                                   MAURO, J.

We concur:


    /S/
ROBIE, Acting P. J.


    /S/
KRAUSE, J.


                                              2